        Case 1:20-cv-09986-PGG Document 8 Filed 12/29/20 Page 1 of 8




                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK

JAIRO LIZARAU, derivatively on behalf of
EVOLUS, INC.,                              Case No. 1:20-cv-09986-PGG

      Plaintiff,

      vs.

DAVID MOATAZEDI, RUI AVELAR,
LAUREN P. SILVERNAIL, VIKRAM MALIK,
SIMONE BLANK, PETER C. FARRELL,
DAVID GILL, BOSUN HAU, ROBERT
HAYMAN, KARAH PARSCHAUER, and
KRISTINE ROMINE,

      Defendants,

      and

EVOLUS, INC.,

      Nominal Defendant.


HYUNSOOK YU, Derivatively On Behalf Of     Case No.: 1:20-cv-10118-AT
EVOLUS, INC.,

                    Plaintiff,
        vs.

DAVID MOATAZEDI, VIKRAM MALIK,
SIMONE BLANK, PETER C. FARRELL,
DAVID GILL, ROBERT HAYMAN, KARAH
PARSCHAUER, LAUREN P. SILVERNAIL
AND RUI AVELAR,

                    Defendants,
        And

EVOLUS, INC.,
                    Nominal Defendant.
          Case 1:20-cv-09986-PGG Document 8 Filed 12/29/20 Page 2 of 8




             JOINT STIPULATION AND [PROPOSED] ORDER
    CONSOLIDATING RELATED SHAREHOLDER DERIVATIVE ACTIONS AND
               ESTABLISHING A LEADERSHIP STRUCTURE

       WHEREAS on November 27, 2020, Plaintiff Jairo Lizarau filed a shareholder derivative

action on behalf of Nominal Defendant Evolus, Inc. (“Evolus” or the “Company”) in this Court

alleging violations of Section 14(a) of the Securities Exchange Act of 1934 (the “Exchange Act”),

breaches of fiduciary duty, unjust enrichment, abuse of control, gross mismanagement, waste of

corporate assets, and for contribution under Sections 10(b) and 21D of the Exchange Act against

defendants David Moatazedi, Rui Avelar, Lauren P. Silvernail, Vikram Malik, Simone Blank,

Peter C. Farrell, David Gill, Bosun Hau, Robert Hayman, Karah Parschauer, and Kristine Romine

(collectively, the “Individual Defendants” and together with Evolus the “Defendants”), captioned

Lizarau v. Moatazedi, et al., Case No. 1:20-cv-09986-PGG (the “Lizarau Action”);

       WHEREAS on December 2, 2020, Plaintiff Hyunsook Yu filed a shareholder derivative

action alleging substantially similar facts and making claims for contribution under Sections 10(b)

and 21D of the Exchange Act, breach of fiduciary duty and waste of corporate assets against

defendants David Moatazedi, Vikram Malik, Simone Blank, Peter C. Farrell, David Gill, Robert

Hayman, Karah Parschauer, Lauren P. Silvernail, and Rui Avelar in this Court, captioned Yu v.

Moatazedi, et al., Case No. 1:20-cv-10118 (the “Yu Action,” and together with the Lizarau

Action, the “Related Derivative Actions”);

       WHEREAS Plaintiff Lizarau designated his action as related to an earlier-filed,

consolidated putative securities class action in this Court, In re Evolus Inc. Securities Litigation,

No. 1:20-CV-08647-PGG, (“Securities Litigation”) because they “concern substantially similar

facts relating to several of the same defendants during overlapping time periods” (ECF No. 4);




                                                 2
            Case 1:20-cv-09986-PGG Document 8 Filed 12/29/20 Page 3 of 8




       WHEREAS on December 9, 2020, Evolus was served with the summons and complaint in

the Lizarau Action;

       WHEREAS, on December 10, 2020, the Court scheduled an Initial Pretrial Conference in

the Lizarau Action for February 11, 2021, and ordered the parties to submit before the conference

a joint letter and case-management plan (ECF No. 7);WHEREAS under Fed. R. Civ. P. 42(a),

when actions involve “a common question of law or fact,” the Court may “(1) join for hearing or

trial any or all matters at issue in the actions; (2) consolidate the actions; or (3) issue any other

orders to avoid unnecessary cost or delay”;

       WHEREAS the Related Derivative Actions challenge substantially the same alleged

conduct by substantially the same defendants, and involve substantially the same questions of law

and fact;

       WHEREAS the parties therefore respectfully submit that consolidation of the Related

Derivative Actions is appropriate;

       WHEREAS to avoid potentially duplicative actions and to prevent any waste of the Court’s

and nominal defendant’s resources, the parties agree that the Related Derivative Actions should

be consolidated for all purposes, including pre-trial proceedings and any trial, into a single

consolidated action;

       WHEREAS in order to realize the efficiencies made possible by consolidation of the

Related Derivative Actions, Plaintiffs Jairo Lizarau and Hyunsook Yu (“Plaintiffs”) agree that The

Brown Law Firm, P.C. and Gainey McKenna & Egleston, the respective resumes of which are

attached hereto as Exhibits A and B, shall be designated as Co-Lead Counsel representing plaintiffs

in the consolidated action;




                                                 3
              Case 1:20-cv-09986-PGG Document 8 Filed 12/29/20 Page 4 of 8




         WHEREAS the parties have conferred as to whether the Related Derivative Actions should

be temporarily stayed in light of the Securities Litigation, and intend to continue to confer on this

issue;

         WHEREAS the parties have conferred and agree that it would save judicial and party

resources to (i) adjourn the deadline for all Defendants to move, answer, or otherwise respond to

the Complaints in the Related Derivative Actions; and (ii) continue the February 11, 2021 Initial

Pretrial Conference and associated deadlines; and

         WHEREAS no prior stipulation or request for an extension has been filed;

         WHEREFORE, the parties, through their undersigned counsel, hereby agree, stipulate, and

respectfully request that the Court enter an Order as follows:

         1.      The following actions are hereby consolidated for all purposes, including pre-trial

proceedings and any trial, under Case No. 1:20-cv-09986-PGG (the “Consolidated Action”),

pursuant to Federal Rule of Civil Procedure 42(a):

         Case Name                             Case Number                   Date Filed

         Lizarau v. Moatazedi, et al.          1:20-cv-09986-PGG             November 27, 2020

         Yu v. Moatazedi, et al.               1:20-cv-10118-AT              December 2, 2020

         2.      Every pleading filed in the Consolidated Action, or in any separate action included

herein, must bear the following caption:

                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK

IN RE EVOLUS, INC. DERIVATIVE                         Lead Case No. 1:20-cv-09986-PGG
LITIGATION


         3.      All papers filed in connection with the Consolidated Action will be maintained in

one file under Lead Case No. 1:20-cv-09986-PGG.



                                                  4
            Case 1:20-cv-09986-PGG Document 8 Filed 12/29/20 Page 5 of 8




       4.      The undersigned counsel for Defendants hereby accepts personal service of the

complaints filed in the Lizarau Action and the Yu Action on behalf of all Defendants as of today’s

date, but each Defendant expressly reserves all rights, defenses, and other objections (other than

insufficient process or insufficient service of process).

       5.      Co-Lead Counsel for plaintiffs for the conduct of the Consolidated Action shall be:

                              THE BROWN LAW FIRM, P.C.
                                         Timothy Brown
                                         Saadia Hashmi
                                      240 Townsend Square
                                  Oyster Bay, New York 11771
                                   Telephone: (516) 922-5427
                                    Facsimile: (516) 344-6204
                            Email: tbrown@thebrownlawfirm.net
                             Email: shashmi@thebrownlawfirm.net

                              GAINEY McKENNA & EGLESTON
                                      Thomas J. McKenna
                                     Gregory M. Egleston
                                 501 Fifth Avenue, 19th Floor
                                     New York, NY 10017
                                  Telephone: (212) 983-1300
                                  Facsimile: (212) 983-0383
                                Email: tjmckenna@gme-law.com
                                Email: gegleston@gme-law.com

       6.      Plaintiffs’ Co-Lead Counsel shall have the sole authority to speak for plaintiffs in

all matters regarding pre-trial procedure, trial, and settlement negotiations and shall make all work

assignments in such manner as to facilitate the orderly and efficient prosecution of this litigation

and to avoid duplicative or unproductive effort.

       7.      Co-Lead Counsel shall be responsible for coordinating all activities and

appearances on behalf of plaintiffs. No motion, request for discovery, or other pre-trial or trial

proceedings will be initiated or filed by any plaintiffs except through Co-Lead Counsel.




                                                   5
             Case 1:20-cv-09986-PGG Document 8 Filed 12/29/20 Page 6 of 8




        8.      Defendants’ counsel may rely upon all agreements made with Co-Lead Counsel, or

other duly authorized representative of Co-Lead Counsel, and such agreements shall be binding

on all plaintiffs.

        9.      This Order shall apply to each derivative case arising out of the same, or

substantially the same, transactions or events as the Consolidated Action, that is subsequently filed

in, removed to, reassigned to, or transferred to this Court. When a derivative case that properly

belongs as part of In re Evolus, Inc. Derivative Litigation, Lead Case No. 1:20-cv-09986, is

hereafter filed in this Court, reassigned to this Court, or transferred here from another court, this

Court requests the assistance of counsel in calling to the attention of the Clerk of the Court the

filing, reassignment, or transfer of any derivative case that might properly be consolidated as part

of In re Evolus, Inc. Derivative Litigation, Lead Case No. 1:20-cv-09986 , and counsel are to assist

in assuring that counsel in subsequent actions receive notice of this order.

        10.     The parties shall submit a proposed schedule to the Court within thirty (30) days of

entry of this Order.

        11.     Defendants are not required to move, answer or otherwise respond to the respective

complaints filed in the Consolidated Action except as set forth in the Court’s order on the parties’

proposed schedule. Defendants shall likewise not be required to move, answer or otherwise

respond to any substantially similar derivative complaints that are subsequently filed and

consolidated into the Consolidated Action.

        12.     This Stipulation is without prejudice to any and all defenses Defendants may assert

in this or any of the above-referenced actions and without prejudice to any and all claims plaintiffs

may assert.

        IT IS SO STIPULATED.




                                                 6
        Case 1:20-cv-09986-PGG Document 8 Filed 12/29/20 Page 7 of 8




                                   Respectfully submitted,

December 29, 2020                  THE BROWN LAW FIRM, P.C.

                                   /s/Timothy Brown
                                   Timothy Brown
                                   Saadia Hashmi
                                   240 Townsend Square
                                   Oyster Bay, New York 11771
                                   Telephone: (516) 922-5427
                                   Facsimile: (516) 344-6204
                                   Email: tbrown@thebrownlawfirm.net
                                   Email: shashmi@thebrownlawfirm.net

                                   [Proposed] Co-Lead Counsel for Plaintiffs


December 29, 2020                  GAINEY McKENNA & EGLESTON

                                   /s/ Thomas J. McKenna
                                   Thomas J. McKenna
                                   Gregory M. Egleston
                                   501 Fifth Avenue, 19th Floor
                                   New York, NY 10017
                                   Telephone: (212) 983-1300
                                   Facsimile: (212) 983-0383
                                   Email: tjmckenna@gme-law.com
                                   Email: gegleston@gme-law.com

                                   [Proposed] Co-Lead Counsel for Plaintiffs

December 29, 2020                  O’MELVENY & MYERS LLP

                                   /s/ Jonathan Rosenberg
                                   Jonathan Rosenberg
                                   B. Andrew Bednark
                                   7 Times Square
                                   New York, New York 10036
                                   Telephone: (212) 408-2409
                                   Facsimile: (212) 326-2061
                                   Email: jrosenberg@omm.com
                                   Email: abednark@omm.com

                                   Counsel for Nominal Defendant Evolus Inc. and
                                   Individual Defendants




                                     7
        Case 1:20-cv-09986-PGG Document 8 Filed 12/29/20 Page 8 of 8




IT IS SO ORDERED this _____ day of ____________________, 2020



                                        ______________________________________
                                        UNITED STATES DISTRICT JUDGE




                                        8
